    Case: 1:20-cv-03542 Document #: 49 Filed: 08/28/20 Page 1 of 1 PageID #:3426




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

OAKLEY, INC.,
                                                    Case No. 20-cv-03542
                        Plaintiff,
                                                    Judge Robert W. Gettleman
       v.
                                                     Magistrate Judge Young B. Kim
ALL-INBIKE, et al.,

                        Defendants.


                      NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Oakley, Inc.

(“Plaintiff”) hereby dismisses this action with prejudice against the following Defendants:

               Defendant Name                                          Line No.
                Newboler Store                                             5
               LLL Outdoor Store                                          13

Dated this 28th day of August 2020.          Respectfully submitted,

                                             /s/ Jake M. Christensen
                                             Amy C. Ziegler
                                             Justin R. Gaudio
                                             Jake M. Christensen
                                             Thomas J. Juettner
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080 / 312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             jchristensen@gbc.law
                                             tjjuettner@gbc.law

                                             Counsel for Plaintiff Oakley, Inc.
